Opinion by Judge O’SCANNLAIN; Dissent by Judge CANBY.
O’SCANNLAIN, Circuit Judge:
We must decide whether a state court’s decision that a defendant was not denied his Sixth Amendment right to counsel is contrary to clearly established federal law.
I
On July 17, 1993, Ronald M. Baker was arrested on charges of driving without a valid operator’s license (“DVOL”), driving under the influence of alcohol (“DUI”), and obstructing a public officer in Blaine, Washington. He pleaded guilty to the DVOL charge and was convicted of the other two by jury trial, at which he represented himself. He appealed his convictions (but not his guilty plea) through the *1140Washington state court system, claiming that the court denied him his Sixth Amendment right to counsel at the arraignment and that he had not validly waived his right to counsel at his subsequent jury trial. He lost at all levels. He then filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254 in the district court and alleged that he had been denied his right to counsel. A magistrate recommended granting the writ, but the City of Blaine (“City”) filed objections noting discrepancies in the transcripts, and the district court dismissed Baker’s petition. Baker timely brought this appeal.
II
Baker, who appeared pro se at his jury trial, first asserts that (1) the trial court violated his Sixth Amendment right to counsel at arraignment and (2) he did not waive his right to counsel throughout the trial proceedings. Baker’s petition was filed after April 1, 1996, and therefore is subject to amendments made by the Antiterrorism and Effective Death Penalty Act (“AEDPA”), 28 U.S.C. § 2254(d).1 The district court’s review was limited to the standards of review set out in the AEDPA, applied as adopted by this court in Moore v. Calderon, 108 F.3d 261, 265 n. 3 (9th Cir.), cert. denied, 521 U.S. 1111, 117 S.Ct. 2497, 138 L.Ed.2d 1003 (1997). Under Moore, questions of law are governed by the “contrary to” clause of the AEDPA, whereas mixed questions of law and fact are governed by the “unreasonable application of’ clause.2 See id.
*1141Here, the Washington Supreme Court ruled that Baker’s arraignment was not a critical stage of the proceedings to which the right to counsel attached. See White v. Maryland, 373 U.S. 59, 83 S.Ct. 1050, 10 L.Ed.2d 193 (1963); State v. Jackson, 66 Wash.2d 24, 400 P.2d 774, 778 & n. 1 (Wash.1965). The record reveals that, although Baker pleaded guilty at his arraignment to one charge of driving without a valid operator’s license, he has never contested nor appealed that conviction, and nothing else that occurred at arraignment was material to later trial proceedings. Thus, Baker had no constitutional right to counsel at his arraignment of which he could have been deprived.
The Washington Supreme Court also ruled that (1) the trial court adequately advised Baker before trial of his right to counsel and to court-appointed counsel if he could not afford to hire an attorney; (2) the trial court adequately warned Baker of the dangers and disadvantages inherent in proceeding without counsel; and (3) Baker knowingly and intelligently waived his right to counsel. The transcript reveals that Baker was advised before trial of the disadvantages and risks of representing himself. The trial judge warned Baker that the charges he faced were serious and repeatedly advised him to seek representation. Baker stated he would represent himself “if I have to.” Immediately before trial, when asked whether he had been previously advised of his right to counsel and if it was his own choice to appear without counsel, Baker answered “yes.”
The dissent essentially argues that Baker’s waiver of his right to counsel was not “knowing and intelligent” because the trial court erred in failing to make clear to Baker that he had a right to appointed counsel if he could not afford one. We are satisfied that the record leaves little doubt that Baker was well aware of this right. First, the transcript reveals that Baker asked the court to appoint counsel for him. The judge responded that “you’re entitled to a court appointed attorney if you qualify.” As the judge explained, if Baker qualified financially for counsel, he would appoint one. If he did not, it would mean he could afford one. The court admonished Baker not to represent himself because of the seriousness of the charges and the difficulties of trying a case. Second, Baker went to the court clerk to request appointed counsel, an indication that he knew that he had the right to one. According to Baker, he was told by the clerk that he made too much money to qualify for counsel. In fact, much of this debate over whether Baker was adequately informed of his right to appointed counsel may be academic given the district court’s finding that “Baker did not qualify for court-appointed counsel at the time of his trial.” (emphasis in the original).3 Third, when determining whether a defendant has knowingly and intelligently waived his rights, a court may look to the defendant’s background, conduct, and prior familiarity with the criminal justice system. See Johnson v. Zerbst, 304 U.S. 458, 464, 58 S.Ct. 1019, 82 L.Ed. 1461 (1938). As the *1142district court noted in finding Baker’s waiver to have been knowing and intelligent, he had been previously convicted of driving under the influence, one of the same charges he faced in the trial of this case. Baker’s conduct and the trial judge’s statements demonstrate that Baker knew that if he qualified financially he had the right to appointed counsel. Thus, the district court did not err when it found that the state court decisions concluding that Baker knowingly and intelligently waived his right to counsel were not contrary to clearly established federal law. See Faretta v. California, 422 U.S. 806, 835, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975).
Ill
Baker next asserts that the district court erred when it denied him an eviden-tiary hearing at which he could develop the factual basis for his habeas relief claims. This assertion is frivolous, because Baker himself canceled the hearing that had been scheduled.
TV
Finally, Baker asserts that the district court applied the wrong standard of review when it deferred to the state court decisions. According to Baker, the district court should have reviewed de novo any state court holdings not supported by explicit citations to federal law. As noted above, the district court complied with the deferential standards required under the AEDPA as applied by this court in Moore, supra, 108 F.3d at 265 n. 3. The state court decisions to which the district court gave deference either cited directly to opinions of the Supreme Court of the United States or to cases which themselves rested on Supreme Court precedent, and the state court holdings were consistent with the reasoning of the cited cases. Thus, the district court did not err in applying the deferential standard of review.
The decision of the district court is AFFIRMED.4

. 28 U.S.C.A. § 2254(d) (Supp.1999) provides:
(d) An application for a writ of habeas corpus on behalf of a person in custody pursuant to the judgment of a State court shall not be granted with respect to any claim that was adjudicated on the merits in State court proceedings unless the adjudication of the claim—
(1) resulted in a decision that was contrary to, or involved an unreasonable application of, clearly established Federal law, as determined by the Supreme Court of the United States; or
(2) resulted in a decision that was based on an unreasonable determination of the facts in light of the evidence presented in the State court proceeding.


. In Davis v. Kramer, 167 F.3d 494 (9th Cir.1999), a panel of this court cast doubt on the distinction between the "contrary to” and "unreasonable application of” prongs of the analysis under AEDPA. Id. at 500. First, we note that despite the possible confusion sown by Davis, district courts continue to rely on the Moore dichotomy. See, e.g., Atwood v. Warden, 1999 WL 390852 at *5 (N.D.Cal.1999); Donaghe v. Galaza, 1999 WL 498235 at *7 (N.D.Cal.1999). More importantly, a later panel has no authority to disavow the holdings of an earlier panel, particularly in the absence of changes in binding precedent that would necessitate such a shift; only the court sitting en banc has such power. Thus, Moore remains the law in the Ninth Circuit and we apply it here. Contrary to the Davis assertion, as well as that in footnote 4 of the dissent, it is hard to conceive that the Moore language can sincerely be read as dicta: "The timeliness of a Faretta request is a question of law. Since the 'contrary to’ language governs questions of law, and the 'unreasonable application of language governs mixed questions of law and fact, we apply only the ‘contrary to' language.” Moore, 108 F.3d at 265 n. 3. We need not, however, call for en banc review to resolve the conflict between Moore and Davis because use of either standard would not change the outcome of this case. See Wilson v. Henry, 185 F.3d 986, 988 (9th Cir.1999) (comparing Moore with Davis and noting that "[tjhis court has not yet set out a clear distinction of how to conduct § 2254(d) review,” but declining to resolve the issue because it was unnecessary to do so to decide the case). We note that Judge Canby seems to have done the same when the panel amended Furman v. Wood, 169 F.3d 1230 (9th Cir.1999) ("Furman I”), superseded by, 190 F.3d 1002 ("Furman II”) (Canby, J.), to replace references to Moore with references to Davis without calling for en banc review. Compare Furman I, 169 F.3d at 1232 ("We previously have determined that the standard of 'unreasonable application of [ ] clearly established Federal law' in the new § 2254 governs mixed questions of law and fact, while the standard of 'contrary to ... clearly established Federal law applies to pure questions of law. See Moore ....”) with Funnan II, 190 F.3d at 1004 ("To date, we have not defined the term 'unreasonable application' as it is used in § 2254(d), nor have we explained the difference between 'contrary to’ and 'unreasonable application of.... See Davis .... ”). The dissent indicates that the standard it applies does not affect its view of the merits of the case. Like previous panels, we leave the resolution of the conflict caused *1141by Davis to a time when the standard applied would alter the outcome of the case.


. The dissent asserts that this quotation "is not a factual finding that Baker had sufficient resources to hire counsel.” At the very least, however, the statement indicates that Baker did not establish his financial eligibility for court-appointed counsel. After stating the Magistrate Judge’s “erroneous factual impression” that " 'Petitioner was indigent at the time of his trial and was therefore entitled to court appointed counsel,’ ” the district court reported Blaine’s argument that Baker never submitted the paperwork required to receive counsel. It then slated that "Contrary to the magistrate judge’s assertions, Baker did not qualify for court-appointed counsel at the time of his trial. While Baker may have believed that he should have qualified and that he could not afford to retain private counsel, he is not challenging the court's administrative procedures for determining indigency.” District Court Order Granting Respondents’ Motion for Summary Judgment and Dismissing Habeas Corpus Petition, March 9, 1998, at 8. Most importantly, this entire discussion regarding Baker's attempts to procure court-appointed counsel highlights that Balter was well aware of his right to one.


. Baker filed documents entitled Motion for Full Remand (June 1, 1999); Motion to Proceed Pro Se (August 2, 1999), and Motion to Delay Decision (September 17, 1999), which were referred to this panel for disposition. To the extent that our affirmance of the district court does not dispose of these (and any other) pending motions, they are hereby denied.